Appellant's chief complaint in his motion is of the argument of the State's attorney. We have reviewed the evidence in connection with the complaint of the argument. *Page 291 
The facts show that during the progress of a carnival appellant was seen on the grounds at night in conversation with an employe of said carnival, a stranger to the witnesses who were residents of the community. Appellant was heard to say to this man to come on, that it was about time to go. The two then got into appellant's car, and they were observed to drive away in the direction of appellant's house and also to drive to said house, and one of them was seen to get out and go to the house and come back, though the distance was such as to preclude witnesses from saying which one of the two went to the house. Both of them then came back to the carnival grounds, and officers, believing this conduct to be of a suspicious character, hailed them and told them to throw up their hands and stop, that they desired to search the car. The carnival employe jumped out of the car and made his escape. Appellant was seen moving gradually over, and presently he made a grab with one of his hands and seized a bottle which contained whisky and broke it on some part of the car. This seems to so completely establish appellant's knowledge of the fact that he was transporting intoxicating liquor in his car as that the argument, even if of doubtful propriety, could not have been injurious to appellant in view of the minimum penalty. The facts show beyond question his guilt.
The motion for rehearing is overruled.
Overruled.